23. EU counter-terrorism policy: main achievements and future challenges (
- Before the vote:
rapporteur. - Mr President, with reference to Rule 177 of the Rules of Procedure, I would like to propose to the House that we postpone the vote on the evaluation of EU counter-terrorism policies. Although the report was adopted by the Committee on Civil Liberties, Justice and Home Affairs in July, it would seem that positions have been shifting in recent days and controversy has arisen over a number of issues. That is very unfortunate considering that the issue is very sensitive.
As rapporteur, I worked on a timetable which would have allowed for a plenary vote before the summer break, but the timetable has been slipping. However, what counts in the end is the result; evaluation is a key element of transparency and accountability, and it is important that Parliament has a clear and consensual view of what evaluation should include. I believe that with a little more time we may find circumstances more favourable to a common approach and be able to present a result that will command widespread support. I therefore ask the House to support postponement.
on behalf of the PPE Group. - Mr President, on behalf of the EPP Group, I wish to speak against this request for a postponement. I wish to remind colleagues that we have already agreed to postpone the vote at the committee stage and this honestly did not get us any closer to a good, reasonable compromise text that we could all agree upon. In fact, it did not get us anywhere. So a postponement at this stage is not likely to help in any way.
Also, I hope that this request is not motivated by the national electoral interests of those who might wish to vote one way today and another way after their election.
on behalf of the S&D Group. - Mr President, I can only agree with Mr Busuttil. I hope those opposing postponement are not motivated by national election considerations. We support postponement as we want a unified and strong position of the Parliament and not a divided position. That is our message.
(Parliament agreed to the request for a postponement of the vote)